***********
Based upon information contained in I.C. File LH-0315 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, Joshua Brandon Earley, was a volunteer firefighter with the Harrisburg Volunteer Fire Department on 6 March 2002, the date of his death.
2.  Decedent died on 6 March 2002, as a result of injuries sustained while fighting a fire on 4 March 2002 during the course of and scope of his official duties as a volunteer fire fighter with the Harrisburg Volunteer Fire Department.
3.  Decedent was not married at the time of his death, and had no dependent children.  Decedent's parents were not dependent upon him for support on 6 March 2002.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible volunteer fire fighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was employed with the Harrisburg Volunteer Fire Department at the time of his death on 6 March 2002.
2.  Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. §143-166.2.
3.  Decedent's parents are not dependent as defined by N.C. Gen. Stat. § 143-166.2(b), and so are not eligible for an award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
4.  As there are no persons qualifying for benefits under N.C. Gen. Stat. § 143-166.3(a), the sum of $25,000.00 shall be paid to the estate of decedent.  N.C. Gen. Stat. § 143-166.3(b)(3).
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $25,000.00 is hereby awarded to the estate of decedent Joshua Brandon Earley.  This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. §143-166.1 et seq.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of July, 2002.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER